Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the claims recites “louvers... forming an angle with a normal line of a plane on which the internal air duct outlet is located” (Exr’s emphasis), which is indefinite because said outlet lacks any recited structure that might be identified with “a plane.” Moreover, 0 and 180 degree angles, and all between, are nonetheless angles, hence “an angle” is per se indefinite. 
Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010222964 A to Kuniki et al (Kuniki) in view of CN 205276419 U to Wu et al (Wu).
	Referring to the Figs. 1 & 5-7 and ¶¶ [0080]-[0083] especially, Kuniki discloses, as recited in independent claim 1, “an air heating fan” 709, “an external air duct” 702, “an internal air duct [703] located inside the external air duct [702],.. an air heating wire component [708, Figs. 6 & 7], [and] an air outlet [703e] of the air heating fan [709]... a drive mechanism [705]... to telescopically move the internal air duct [703]... along an extension direction... and a controller” 500 (Fig. 1, ¶ [0044]). 
Independent claim 11 adds only, as also disclosed by Kuniki, “the toilet body [200] at the back of the seat... having a through hole,” covered by shutter, “wherein the... outlet of the internal air duct [703]... can extend out of the through hole” 203 (see Fig. 1 and ¶¶ [0044], [0045] & [0049]).

	Wu discloses, in Fig. 1 and ¶¶ [0013] & [0017]-[0021], a toilet air heating device comprising an air duct outlet (terminus of el’t 10, Fig. 1, ¶ [0020]) which includes infrared heaters 11. It would have been obvious to adapt the IR heaters 11 of Wu to the internal air duct outlet [703e] of Kuniki, since Wu teaches that the IR heat lessens inflammation, stimulates circulation and, moreover, has antiseptic properties (ibid).
	Before addressing parallel claims 2-4 and 13-15, note that, as recited in claim 12, from which 13-15 depend, “the internal air duct” 703 of Kuniki “is driven by the drive mechanism [705] to extend... until the internal air duct [703] reaches a preset position under... the seat” 400 ( ¶ [0079]).
As recited in claims 2-4 and 13-15, Kuniki discloses, at Figure 5 and ¶ [0080], “a drive motor [704]... on one side of the internal air duct [703]... [a] side rack [703k]... on a side wall of the internal air duct [703]... close to the drive motor [704]” (claims 2 & 13); “one or more drive gears [705a]... and the... side rack [703k] meshes with the... drive gears [705a]” (claims 3 & 14); and “the drive motor [704] is in communication... with... the controller [500]... [which] controls the drive motor [704] to rotate clockwise,.. counter-clockwise, or stop” (claims 4 & 15; see ¶¶ [0142]-[0147] & [0153]).
	As recited in claims 5, 6 and 16, Kuniki discloses an “outlet [703e] of the internal air duct [703]... provided with an air duct structure [703f] that tilts upwardly” (Figs. 5 & 10, ¶ [0109]). And while Kuniki does not specify “louvers... at the internal air duct outlet and forming an angle with a normal line of a plane [of]... the internal air duct outlet,” the examiner gives notice that this does not patentably distinguish the claims from the prior art. Since louvers have long been used as means to enhance control of the direction above it (see ¶¶ [0109]-[0110]), it would have been obvious to one of ordinary skill in the art to place louvers in the internal air duct outlet 703e of Kuniki, at an angle corresponding to the direction of the target body region.
	As recited in claims 7 and 17, Kuniki discloses a “heating wire component controller [204, ¶ [0139], and “a master controller [500] in communication with the... fan, the drive mechanism, and the auxiliary heater,” since mere temperature maintenance uses only temperature sensor 710 feedback (ibid), and control of duct extension and the auxiliary heater remains user controlled at panel 500.
	Claims 8 and 18 differ from Kuniki only in calling for an auxiliary heater in the form of an IR lamp or ceramic heating rod. However, an IR lamp or heating rod, both well-known IR sources, would have been obvious where the cost and space efficiencies of the IR LEDs used by Wu are not imperative.
	As recited in claims 9 and 19, Kuniki discloses a “temperature sensor [710, Figs. 6 & 7]... between the air outlet of the air heating fan [700] and the external air duct” 701d (see ¶¶ [0082] - [0083]).
	And as recited in claims 10 and 20, the control of toilet air heating processes by the main panel 500 of Kuniki controls each function, while allowing for subsystem controls 204 to govern simple, set point feedback control regimes, and necessarily both starts air heating, the fan, the drive motor, and the auxiliary heater, and stops them, exactly as claimed (see ¶¶ [0021] - [0030]).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.